SEALED, THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA

Criminal Note | CQ?

Vv.

SETH M. BOURGET and
JOSEPH M. LAVORATO,

Defendants

GOVERNMENT'S MOTION TO SEAL
INDICTMENT

 

Pursuant to Fed. R. Crim. P. 6(e)(4), the United States of America hereby moves this
Court to direct that the indictment be sealed (and that no person shall disclose the return of the
indictment except when necessary for the issuance and execution of a warrant) until the
defendant is in custody in the above-captioned case and the Court has ordered the indictment
unsealed.

The United States further moves, pursuant to General Order 06-05, that the United States
Attorney, through undersigned counsel, be provided copies of all sealed documents that the
United States has filed in this matter.

Respectfully submitted,

ANDREW E. LELLING
United States Attorney

prof GS
Neil J. Gallagher, Jr.

Assistant U.S. Attorney

Date: February 5, 2020

 
